Exhibit 10.3


AMENDMENT NUMBER ONE TO
EMPLOYMENT AGREEMENT


This Amendment Number One is made as of September 14, 2007, to the Employment
Agreement dated as of April 16, 2007 (the “Agreement”), by and between Southern
Community Bank and Trust and James C. Monroe. This Amendment is being made
solely to conform the provisions of the Agreement with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended.


1. Paragraph 10(d) of the Agreement is amended to read as follows:
“For the purposes of this Agreement, the term Change in Control shall mean any
of the following events:
(i) Any person, or more than one person acting as a group, accumulates ownership
of Southern Community Financial Corporation’s common stock constituting more
than 50% of the total fair market value or total voting power of Southern
Community Financial Corporation’s common stock,
 
(ii) Any person, or more than one person acting as a group, acquires within a
12-month period ownership of Southern Community Financial Corporation common
stock possessing 30% or more of the total voting power of Southern Community
Financial Corporation’s common stock;
 
(iii) A majority of Southern Community Financial Corporation’s Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed in advance by a majority of Southern Community
Financial Corporation’s Board of Directors before the date of appointment or
election, or
 
(iv) Within a 12-month period, any person, or more than one person acting as a
group, acquires assets from Southern Community Financial Corporation having a
total gross fair market value equal to or exceeding 40% of the total gross fair
market value of all of the assets of Southern Community Financial Corporation
immediately before the acquisition or acquisitions. For this purpose, “gross
fair market value” means the value of Southern Community Financial Corporation’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.
 
Notwithstanding the other provisions of this Paragraph 10, a transaction or
event shall not be considered a Change in Control if, prior to the consummation
or occurrence of such transaction or event, the Officer and the Bank agree in
writing that the same shall not be treated as a Change in Control for purposes
of this Agreement.”


2. No other terms and conditions of the Agreement are affected by this
Amendment.


IN WITNESS WHEREOF, the parties have executed this Amendment (Southern Community
Bank and Trust by its duly authorized officer) effective as of the day and year
first written above.



  SOUTHERN COMMUNITY BANK AND TRUST            
By:
/s/ F. Scott Bauer            
   
 
F. Scott Bauer, CEO


 
OFFICER
        /s/ James C. Monroe, Jr.                                              
(SEAL)  
James C. Monroe, Jr.
 

 

--------------------------------------------------------------------------------

